UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 16-2227


WON YONG KIM,

                   Debtor - Appellant,

             v.

THOMAS PATRICK GORMAN,

                   Trustee - Appellee,

             and

JUDY A. ROBBINS, II,

                   Trustee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-00538-TSE-IDD; 16-10064-
BFK)


Submitted: April 25, 2017                                    Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Won Yong Kim, Appellant Pro Se. Thomas Patrick Gorman, OFFICE OF THE
CHAPTER 13 TRUSTEE, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Won Yong Kim appeals from the district court’s order dismissing her appeal from

the bankruptcy court’s dismissal of her Chapter 13 bankruptcy proceeding. The district

court dismissed Kim’s appeal after she failed to timely file a designation of the record. See

Fed. R. Bankr. P. 8009(a)(1). We have reviewed the record and the district court’s order

and find no reversible error and no abuse of discretion. See Fed. R. Bankr. P. 8001(a); In

re SPR Corp., 45 F.3d 70, 74 (4th Cir. 1995); In re Serra Builders, Inc., 970 F.2d 1309,

1311 (4th Cir. 1992). Accordingly, although we grant leave to proceed in forma pauperis,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3